DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments with respect to rejections of Claims 8-20 under 35 USC 101 have been fully considered but they are not persuasive. Applicant’s cited definition for computer readable storage medium in par. 0081 of the specification is not sufficient to limit the scope of the claimed computer readable storage media to patent eligible subject matter. Applicant also recites in par. 0081 that the computer readable storage media can be compact discs, which according the following quote from the MPEP, can be a transitory form of signal transmission and is not patent eligible subject matter: “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).” (MPEP § 2106.03)
Applicant’s arguments and amendments with respect to objections to claims 4, 11, 18 have been fully considered and are persuasive.  The objections to claims 4, 11, 18 have been withdrawn. 
Applicant’s arguments and amendments with respect to rejections of Claims 6 and 13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of Claims 6 and 13 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments and amendments with respect to rejections of Claims 1-20 under 35 USC 102/103 have been fully considered and are persuasive.  The rejections of Claims 1-20 under 35 USC 102/103 have been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claims 8-20, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretations of the claimed computer program product of Claim 8 and computer system of Claim 15 covers transitory forms of signal transmission, like transitory computer readable storage media, which is not patent eligible subject matter (see MPEP 2106.03). Examiner acknowledges par. 0081 of applicant’s published specification wherein a computer readable storage medium is stated as not to be construed as being transitory signals per se, but this is not sufficient to definitively limit the scope of the computer readable storage media in the claims.  Examiner recommends to amend the independent claims and their dependents to limit the computer readable storage media to non-transitory computer readable storage media. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 8, and 15, the claims recite “wherein a determined modification is controlled by the driver of the first vehicle”. It is unclear whether this limitation is intended to mean 1) the execution of the change of position of the at least one adjacent vehicle is initiated by the driver of the first vehicle, or 2) the determined amount or direction of the change in position for the adjacent vehicle is modified by the driver of the first vehicle. For examining purposes, the limitation will be interpreted to have scope 1). Claims 2-7, 9-14, 16-20 are rejected for being dependent on rejected claims and failing to cure the deficiencies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha et al (US 20190113933) discloses a method for controlling an autonomous vehicle including communicating with a vehicle to move out of the way to extract the autonomous vehicle from a parking space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664